Name: Commission Regulation (EC) No 308/2009 of 15 April 2009 amending, for the purposes of adaptation to scientific and technical progress, Annexes IIIA and VI to Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste (Text with EEA relevance )
 Type: Regulation
 Subject Matter: deterioration of the environment;  research and intellectual property;  environmental policy
 Date Published: nan

 16.4.2009 EN Official Journal of the European Union L 97/8 COMMISSION REGULATION (EC) No 308/2009 of 15 April 2009 amending, for the purposes of adaptation to scientific and technical progress, Annexes IIIA and VI to Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular Article 58(1) thereof, Whereas: (1) The agreement reached at the eighth meeting of the Conference of the Parties to the Basel Convention on the control of Transboundary Movements of Hazardous Wastes and their Disposal, which took place from 27 November to 1 December 2006, requires an amendment of Annex VI to Regulation (EC) No 1013/2006 on shipments of waste. The amendment concerns the replacement of kg and litre by Tonnes (Mg) for the total pre-consented quantity of waste and results in consistency with the units provided in Annexes IA, IB and VII to that Regulation. (2) In addition Member States, pursuant to Article 58(1)(c) of Regulation (EC) No 1013/2006, submitted on 29 February 2008, 10 March 2008, 17 March 2008 and 29 April 2008 requests to the Commission for mixtures of two or more wastes listed in Annex III to be considered for inclusion in Annex IIIA. (3) The correspondents, designated pursuant to Article 54 of Regulation (EC) No 1013/2006, agreed at a meeting held in accordance with Article 57 of that Regulation to submit with each request for inclusion of mixtures in Annex IIIA certain information in order to enable an assessment of the mixtures concerned. That information has been subject to an assessment in accordance with Regulation (EC) No 1013/2006. (4) The concept of environmentally sound management of waste includes the use of techniques and technologies capable of reducing environmental damage through processes and materials that generate fewer potentially damaging substances and recover such substances from emissions prior to discharge, or utilise and recycle production residues. OECD-Decision countries are bound to ensure that their recovery facilities use advanced techniques to recover waste. Advanced recovery techniques are essential when mixtures of waste include heterogeneous wastes such as slags from precious metals and copper processing. It is not guaranteed that countries to which the OECD Decision does not apply meet these standards. Therefore, mixtures of waste, including slags from precious metals and copper processing which are classified under (OECD) entry GB040 in Annex IIIA should not apply to countries to which the OECD Decision does not apply. (5) Annexes IIIA and VI to Regulation (EC) No 1013/2006 should therefore be amended accordingly. (6) It may be appropriate to review the list of mixtures of waste of Annex IIIA, and in particular the entries not applicable to countries to which the OECD Decision does not apply, taking into account information received from these countries pertaining to the technological capacity to recover waste as well as the environmentally sound management of waste. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Annexes IIIA and VI to Regulation (EC) No 1013/2006 are replaced by the text set out in the Annex to this Regulation. Article 2 Annex IIIA shall be reviewed, if appropriate, within 12 months after the entry into force of this Regulation, in particular to take account of information received from countries to which the OECD Decision does not apply as regards their technological capacity to recover waste and of evidence that the management of waste takes place under conditions equivalent to those in the countries to which the OECD Decision applies. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 114, 27.4.2006, p. 9. ANNEX 1. Annex IIIA to Regulation (EC) No 1013/2006 is replaced by the following: ANNEX IIIA MIXTURES OF TWO OR MORE WASTES LISTED IN ANNEX III AND NOT CLASSIFIED UNDER ONE SINGLE ENTRY AS REFERRED TO IN ARTICLE 3(2) 1. Regardless of whether or not mixtures are included on this list, they may not be subject to the general information requirements laid down in Article 18 if they are contaminated by other materials to an extent which: (a) increases the risks associated with the wastes sufficiently to render them appropriate for submission to the procedure of prior written notification and consent, when taking into account the hazardous characteristics listed in Annex III to Directive 91/689/EEC; or (b) prevents the recovery of the wastes in an environmentally sound manner. 2. The following mixtures of waste are included in this Annex: (a) mixtures of waste classified under Basel entries B1010 and B1050; (b) mixtures of waste classified under Basel entries B1010 and B1070; (c) mixtures of waste classified under (OECD) entry GB040 and under Basel entry B1100 restricted to hard zinc spelter, zinc-containing drosses, aluminium skimmings (or skims) excluding salt slag and wastes of refractory linings, including crucibles, originating from copper smelting; (d) mixtures of waste classified under (OECD) entry GB040, under Basel entry B1070 and under Basel entry B1100 restricted to wastes of refractory linings, including crucibles, originating from copper smelting. The entries referred to in points (c) and (d) shall not apply for exports to countries to which the OECD Decision does not apply.; 2. Annex VI to Regulation (EC) No 1013/2006 is replaced by the following: ANNEX VI FORM FOR PRE-CONSENTED FACILITIES (ARTICLE 14) Competent authority Recovery facility Waste identification Period of validity Total pre-consented quantity Name and number of the recovery facility Address Recovery operation (+ R-code) Technologies employed (code) from to (tonnes (Mg))